Citation Nr: 0528024	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  00-21 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an increased rating for duodenal ulcer 
with hiatal hernia, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from July 1951 to October 
1971.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Wichita, Kansas.  In that rating decision, the 
M&ROC denied an increased rating for the veteran's service-
connected duodenal ulcer with hiatal hernia; in the same 
rating decision, the M&ROC granted service connection for 
PTSD and assigned a 10 percent rating effective from the date 
of receipt of the veteran's claim in August 1999.  The 
veteran disagreed with the denial of the increased rating and 
with the 10 percent rating for PTSD.  In March 2001, the 
M&ROC granted a 30 percent rating for PTSD from August 1999, 
and the veteran continued the appeal.  

In a decision dated in March 2003, the Board granted a 
50 percent initial disability evaluation for the veteran's 
PTSD and denied an increased rating for his service-connected 
duodenal ulcer disease with hiatal hernia.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an order dated in 
November 2003, the Court vacated the Board's decision, to the 
extent that it denied an initial rating for PTSD in excess of 
50 percent and a rating in excess of 10 percent for duodenal 
ulcer with hiatal hernia and remanded the case to the Board 
for readjudication consistent with a Joint Motion of the 
parties.  The Board thereafter remanded the case in April 
2004, and it is now before the Board for further appellate 
consideration.  




FINDINGS OF FACT

1.  All evidence necessary to decide the case has been 
obtained; the veteran has been provided notice of the 
evidence needed to substantiate his claims and notice of what 
evidence he should provide and what evidence VA would obtain; 
in addition, VA has provided examinations to assist in 
substantiating the claims.  

2.  The veteran's service-connected PTSD is manifested by 
nightmares and flashbacks, outbursts of anger, depression, 
anxiousness, complaints of difficulty concentrating, 
complaints of occasional auditory and visual hallucinations, 
and isolation precluding effective relationships outside his 
family.  

3.  As of July 30, 2002, there is competent evidence 
demonstrating that along with previously recognized symptoms 
of the veteran's PTSD, his service-connected disability 
produces significant difficulty in adapting to work or a 
worklike setting.  

4.  The veteran's service-connected duodenal ulcer and hiatal 
hernia symptoms of heartburn are controlled by the use of 
medication; there is no evidence of recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration, or continuous moderate manifestations; nor does 
the evidence show dysphasia, vomiting, regurgitation, 
hematemesis, melena, anemia, or weight loss associated with 
the veteran's service-connected digestive disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met prior to July 30, 2002.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.7, 4.130, Diagnostic Code 9411 (2004).  

2.  The criteria for 70 percent rating for PTSD were met as 
of July 30, 2002. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.130, Diagnostic Code 9411 (2004).  

3.  The criteria for a rating in excess of 10 percent for 
duodenal ulcer with hiatal hernia have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.114, Diagnostic Codes 
7305, 7346 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claims and to assist 
him in obtaining relevant evidence and finds that current 
provisions of the law and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112, 
121; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In general, the VCAA provides that VA will make reasonable 
efforts to help the veteran obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA's duty includes making efforts to obtain his 
service medical records, if relevant to the claim; other 
relevant records pertaining to service; VA medical records; 
and any other relevant records held by any other source.  The 
veteran is also required to provide the information necessary 
to obtain this evidence, including authorizations for the 
release of medical records.  In a claim for compensation 
benefits, the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159.  

In its September 2000 statement of the case, the M&ROC 
notified the veteran of the regulations concerning increased 
rating claims for duodenal ulcer and hiatal hernia and 
explained that ratings for those disabilities could not be 
combined with each other, but rather a single evaluation 
would be assigned for the predominant disability with 
elevation to the next higher evaluation where the severity of 
the overall disability warranted such elevation.  In 
addition, in its March 2001 supplemental statement of the 
case the M&ROC notified the veteran of the rating formula for 
mental disorders.  These documents along with the Decision 
Review Officer decision dated in March 2001 notified the 
veteran of evidence needed to substantiate his claims.  

In a letter dated in June 2002, the Board requested that the 
veteran identify and provide release authorizations so that 
VA could request records from private doctors and private 
medical care facilities where he had received treatment for 
his mental health condition, ulcer, and hiatal hernia from 
August 1998 to the present.  The Board explained that his 
medical records from VA medical centers had been requested 
and that he would be scheduled for VA examinations.  

In addition, in a letter dated in April 2004, the VA Appeals 
Management Center (AMC) notified the veteran that he should 
identify health care providers, VA and non-VA, who had 
treated him for his PTSD and duodenal ulcer disease with 
hiatal hernia.  The AMC told him that if he provided release 
authorization and identifying information, the AMC would 
request those records.  The AMC told the veteran that VA is 
responsible for getting relevant records from any Federal 
agency, and that this could include medical records from the 
military, from VA hospitals, or from the Social Security 
Administration.  The AMC explained that on his behalf VA 
would make reasonable efforts to get relevant records not 
held by a Federal agency and that this could include records 
from State or local governments, private doctors and 
hospitals, or current or former employers.  The AMC notified 
the veteran that he must provide enough information about his 
records so that VA could request them, but that it was 
ultimately his responsibility to make sure that VA received 
all requested records that were not in the possession of a 
Federal department or agency.  

Elsewhere in the April 2004 letter and in a July 2004 letter, 
the AMC specifically requested that the veteran provide any 
additional evidence or information that he might have 
pertaining to his claims that was not currently of record.  

In view of the foregoing, the Board finds that all necessary 
action has been taken to provide the veteran with notice 
required by the VCAA and as interpreted by the Court in its 
decisions in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), and 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Upon review of the record in its entirety, it is the judgment 
of that Board that during the course of the appeal VA has 
made reasonable efforts to develop the claims and has 
provided the veteran with notice that complies with the 
requirements of the VCAA.  The veteran has had multiple 
opportunities to submit and identify evidence and has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA.  The Board finds that 
the failure to provide the veteran with all the specific 
types of notice outlined in the VCAA prior to the initial 
unfavorable determinations has not harmed the veteran and 
that no useful purpose could be served by remanding the case 
on that account.  See 38 U.S.C.A. § 7261(b) (West 2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  All the VCAA 
requires is that the duty to notify is satisfied and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).  

As to the duty to assist, the M&ROC obtained VA medical 
records pertinent to the claims, and the veteran has been 
provided multiple VA examinations in conjunction with his 
claims.  The veteran testified at a hearing at the M&ROC in 
November 2002.  At no time has he referred to or identified 
specific information or evidence that has not been obtained, 
and in January 2004 he reported that he had no evidence to 
submit.  Neither the veteran nor his representative has 
indicated that the veteran has or knows of any additional 
information or evidence that would support his claims.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that relevant evidence has 
been obtained for determining the merits of the veteran's 
claims.  The Board finds that no further assistance to the 
veteran is required.  

Increased disability ratings - in general

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).  If two ratings 
are potentially applicable, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

Words such as "severe," "moderate," and "mild" are not 
defined in the VA Schedule for Rating Disabilities.  It 
should also be noted that use of similarly descriptive 
terminology by medical professionals, although evidence to be 
considered by the Board, is not dispositive of an issue.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence-to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6 (2004).  

PTSD

The present appeal with respect to PTSD arises from the 
initial rating assigned following the granting of service 
connection for PTSD.  Consequently, separate ratings, known 
as "staged ratings," are potentially assignable for different 
periods of time as warranted by the evidence.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Specific schedular criteria

The General Rating Formula for Mental Disorders is found at 
38 C.F.R. § 4.130 and in pertinent part reads as follows:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupation tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004)

Global Assessment of Functioning

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  

A GAF of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal act with clear 
expectation of death.  A GAF of 11 to 20 denotes some danger 
of hurting one's self or others (e.g., suicide attempts 
without clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
of 21 to 30 is defined as behavior considerably influenced by 
delusion or hallucinations or there is serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or there is 
inability to function in almost all areas (e.g., stays in bed 
all day; no job, home or friends).  

A GAF of 31 to 40 is assigned when there is some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) or when there is major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  GAF scores ranging between 71 and 80 reflect 
that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument; no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
A GAF of 81 to 90 reflects absent or minimal symptoms (e.g., 
mild anxiety before an exam), good functioning in all areas, 
interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).  



Factual background

The evidence that pertains to the claim regarding the initial 
rating for the veteran's PTSD includes the report of the 
August 1999 intake interview at a VA PTSD clinic, the reports 
of VA examinations conducted in September 1999, July 2002, 
and August 2004, the veteran's hearing testimony, and VA 
outpatient records.  

At the intake interview in August 1999, the veteran reported 
that he had occasional nightmares of the Korean conflict 
during which time he had operated a flamethrower and had 
himself received various shell fragment wounds.  The examiner 
noted that the veteran had received the Korean Presidential 
Unit Citation and the Purple Heart Medal as well as other 
decorations associated with Vietnam service.  

During the examination, the examiner noted that the veteran 
was alert, oriented, cooperative, pleasant, clean and well 
nourished.  Also noted was that the veteran was currently 
married and reported that the quality of his relationship 
with his wife and children was excellent.  He had recently 
moved and his past jobs included being a security guard for 
18 months and a maintenance person for an apartment complex 
for seven years.  

At the examination, the veteran admitted he had intrusive 
thoughts of his war experiences and flashbacks including 
smells from burning flesh.  He reported that the thoughts and 
images of his military experiences were upsetting to him and 
caused his heart to pound, shortness of breath, and sweating.  
The veteran said he avoided talking or thinking about his 
military experience, isolated himself from others, and had no 
social life.  He said he was watchful of others, super alert, 
and jumpy and had lost interest in activities he had 
previously enjoyed.  The veteran described himself as feeling 
depressed 15 percent of the time, irritable 60 percent of the 
time, anxious 25 percent of the time, numb 80 percent of the 
time, angry 60 percent of the time, and sad 75 percent of the 
time.  He denied feeling guilty.  

After the intake examination, the Axis I assessment was 
chronic, severe PTSD and major depressive disorder secondary 
to PTSD.  The assessment for Axis II was "none".  The Axis 
V assessment was GAF 50.  

At the September 1999 VA PTSD examination, the examiner noted 
that the veteran's longest employment had been in the 
service, from which he retired in 1971.  The veteran reported 
that following service, he worked in eleven states between 
1971 and 1981 with at least one different job in each state.  
He and his first wife divorced in 1981, and following his 
second marriage in 1985, he worked in Texas for eight years, 
moved to Mississippi where he worked as a security guard and 
attended school, and moved to Kansas in 1999.   

At the examination, the veteran stated that his duties in 
Korea included graves registration and picking up bodies 
after battles and he occasionally dreamed about Korea, but 
the dreams had become less frequent over time.  He said that 
he avoided anything that might have the smell of burning 
flesh because that tended to trigger dreams and flashbacks.  
He also said he avoided fireworks and similar noise and also 
avoided crowds.  The examiner said the veteran described some 
feelings of depression but indicated he slept well, ate well, 
and had a reasonable amount of energy.  He spoke of feeling 
irritable, angry, and sad at times.  The veteran described a 
lifestyle that had him somewhat isolated, with financial, 
health, and occupational concerns.  The examiner noted that 
the veteran had begun attending a men's PTSD group.  

During the interview, the veteran was oriented in all 
spheres, his affect seemed slightly anxious, with mood 
relatively flat.  The veteran denied suicidal thoughts but 
stated homicidal thoughts were possible although he would not 
act on them.  The examiner said he noted no problems 
associated with activities of daily living and said the 
veteran's long term and recent memory were within normal 
limits.  

The examiner noted that the veteran had been administered 
various tests.  The examiner said the tests supported the 
presence of PTSD and results of a particular test were within 
the range for combat veterans with PTSD.  The examiner also 
noted that the tests suggested a person who experiences a 
chronic moderate to severe state of depression, with 
accompanying feelings of anxiety and agitation.  The examiner 
said the veteran's degree of agitation and depression could 
be sufficient to produce confusion, forgetfulness, and 
difficulties in attention and concentration, although none 
were noted during the interview.  He said test results 
included suggestions of social isolation, rumination about 
past and present events, and concern for bodily function and 
health.  The examiner noted that the latter was not 
inconsistent with the veteran's survival from his service-
connected lung cancer.  

The diagnosis reported in the September 1999 VA examination 
report for Axis I was chronic, mild PTSD with depressive 
features; for Axis II was "not adequate evidence but 
psychiatrist may wish to explore Schizotypal Personality 
Disorder", and for Axis V was GAF 70.  

At the November 2000 hearing, the veteran testified that he 
was particularly bothered by loud noises. He described sleep 
problems and said that on the average he got about three to 
four hours of sleep and sometimes when he had nightmares he 
would get little or no sleep.  He said he had problems with 
losing his temper and had learned to stay away from people to 
avoid hurting people as he had in the past.  He said that his 
current job was the first he had had where he had not had 
such severe problems because he stayed away from others as 
much as he could.  The veteran testified that his employer 
had made accommodations for him by allowing him to work on 
the night shift away from other people and by allowing him to 
choose his day off so that he could attend his VA PTSD group.   

VA medical records in the file include progress notes showing 
the veteran's participation in a PTSD group and visits to a 
VA psychiatrist during 2000.  The notes from the psychiatrist 
consistently state her impression was PTSD with secondary 
major depression, and those notes show she prescribed 
medications with varying results in terms of the veteran's 
mood and sleep problems.  The psychiatrist assigned a GAF 
score of 80 in March 2000 and also in May 2000.  At that 
time, she noted that the veteran was reporting significant 
side effects from the medication, stating that he felt 
"doped up" most of the day.  Coincidentally, at his PTSD 
group meeting in May 2000, the veteran said that he had seen 
some changes in himself over time, being less quick tempered 
and out of control, but he also talked about continued anger 
and interpersonal issues, which he said had remained.  

Progress notes show that at his PTSD group meeting in June 
2000 the veteran talked about anger and frustration with work 
and VA.  In July 2000, he described having attended a recent 
conference, where because of his problem with crowds, he 
found himself shaking so severely that he had to have his 
wife sign papers, write notes, and so forth.  

In a progress note dated in August 2000, the veteran's VA 
psychiatrist noted that the veteran had had recent 
difficulties with noise while there were visiting relatives 
in his home, and that the veteran reported that he was able 
to sleep five hours a day, from 3am to 8am after he got home 
from his work.  His mood remained improved, affect was 
appropriate, and there were no suicidal, homicidal or 
psychotic symptoms.  The psychiatrist changed the veteran's 
current sleep medication because it made him somewhat drowsy 
for a couple hours after awakening.  The psychiatrist 
reported a GAF score of 72.  In a treatment plan for the 
following year, the psychiatrist stated that the veteran's 
problems were:  depressed mood; decreased energy, sleep, 
concentration, and motivation; and nightmares of the Korean 
conflict.  

In reports of PTSD group meetings in September 2000, the 
psychologist said that the veteran asked for help processing 
anger and feelings of hopelessness.  In October 2000, the 
veteran talked about past and current problems at work 
including violent outbursts, isolating to avoid people, and 
not caring about his work because of depression.  He said he 
continued to consider retirement, which the psychologist said 
the PTSD staff supported.  

When he saw the VA psychiatrist in October 2000, the veteran 
reported that his energy was down and that he was sleeping 
about the same, getting 3 to 4 hours sleep per night.  He 
said his appetite was fair and his concentration was fairly 
good.  The medication change had resulted in him feeling 
drugged and in a daze at work so he discontinued it after a 
week.  He reported he was having occasional nightmares.  The 
psychiatrist said that the veteran's mood remained much 
improved from his initial assessment, but he was still 
somewhat depressed and his affect was somewhat blunted.  The 
psychiatrist noted the medications the veteran had been 
unable to tolerate included Celexa, Zoloft, Serzone, Remeron, 
and Effexor.  The psychiatrist said that the veteran was 
willing to try Wellbutrin, but she noted that he had extreme 
sensitivity to other psychotropics and had had a history of 
aggressiveness and agitation which had not been manifest in 
the past two years because the veteran stayed away from 
people to avoid conflicts.  She prescribed the medication 
with plans for monitoring the veteran.  She reported a GAF 
score of 68.  

The veteran shared some of his problems with anger at a 
November 2000 PTSD group meeting.  He telephoned to cancel 
his December 2000 psychiatrist appointment, and in a note 
dated in January 2001, the psychiatrist noted that the 
veteran had failed to show up for two visits, and prior to 
that had cancelled a visit.  She noted he had not been taking 
any psychotropic medication.  She discharged him from the 
clinic, but said he could return.  She noted that the 
veteran's progress was minimal due to intolerance to side 
effects of several medications.  

At the July 2002 VA examination, when asked about psychiatric 
symptoms related to PTSD, the veteran reported that he 
experienced frequent nervousness and nightmares related to 
his combat experiences in Korea.  He said he had problems 
with sleep onset and maintenance and had nightmares on the 
average of two to three times a week and awoke in a cold 
sweat and felt gripped by fear.  The veteran reported that 
shortly after combat in Korea, he developed a short temper 
and currently had outbursts of anger, hypervigilance, and 
exaggerated startle response.  He also reported current 
pervasive isolation and strong attempts to avoid contact with 
other people.  

When the examiner at the July 2002 examination asked the 
veteran about treatment, the veteran said that he had stopped 
because talking about his traumatic experiences week after 
week only served to exacerbate the severity of his symptoms 
and he therefore stopped attending.  He said he felt he coped 
more effectively simply by isolating himself and trying to 
control his environment.  The examiner said that regarding 
work, it was apparent that the veteran had chosen an 
occupation that facilitated his ability to cope with his 
symptoms.  The veteran reported that he worked as an 
electronics technician for the past three years and worked 
40 hours per week.  The veteran said that he was able to work 
alone with little if any contact with other people.  The 
veteran said he had lost no time from work but that problems 
with attention, concentration, and memory made it difficult 
to complete his work.  He said that he often took extra time 
to complete his work and had to rely frequently on taking 
notes and also on textbooks and manuals.  The examiner 
commented that while the veteran did currently maintain full-
time employment, the veteran's functional capacity as an 
electronics technician was significantly impaired and the 
veteran said that the company for which he worked was rather 
lenient in helping him cope with his difficulties.  

The veteran reported he had a good relationship with his wife 
and children.  As to social relationships, the veteran said 
he was in no social organizations and had no close friends 
and mostly isolated himself from everyone.

On mental status examination, the veteran's speech was 
markedly slow, and while not overtly irrelevant, illogical, 
or obscure, he evidenced difficulty in expressing himself in 
a smooth and fluid manner.  The veteran said he could hear 
voices of guys he served with, but he denied visual 
hallucinations.  The veteran demonstrated poor eye contact 
with the examiner.  The veteran denied suicidal ideation but 
said that when he was upset, he experienced homicidal 
thoughts although he had no intention of acting on these 
thoughts.  The veteran said that he put great effort into 
controlling his own behavior so as to be appropriate.  

The veteran reported problems with attention and 
concentration and during the examination evidenced some 
discrete periods in which he lost his train of thought, had 
difficulty tracking the questions, and required extra effort 
to recall short term information.  

The veteran denied having panic attacks, but reported that he 
experienced several depressive symptoms including low or sad 
mood, significant anhedonia, thoughts of death, low energy, 
and sleep disruptions.  The veteran reported feeling anxious 
quite often and evidenced behaviors the examiner said were 
indicative of anxiety symptoms including his speech patterns, 
shifting in his seat, bracing, poor eye contact, grimacing 
and overall difficulty talking about many of his military 
experiences.  

The examiner summarized stating that specific PTSD symptoms 
the veteran presented clearly included reexperiencing of his 
traumas, avoidance of reminders of his traumatic experiences, 
emotional mumbling, associated flat affect, and heightened 
physiological arousal evidenced by hypervigilance, 
exaggerated startle response, outbursts of anger, and severe 
sleep disruptions.  The examiner said the frequency of the 
veteran's symptoms appeared to be multiple times daily and 
the severity of the symptoms appeared to be in the moderate 
to severe range.  

During the July 2002 examination, the veteran underwent 
additional tests including the Beck Anxiety Inventory, Beck 
Depression Inventory, Beck Hopelessness Scale, and the Draw-
a-Person projective drawing.  The examiner said that the 
results of these tests indicated the presence of clinically 
significant anxiety and feelings of hopelessness, which 
appeared directly related to the veteran's traumatic 
experiences at a quite severe level.  The examiner said that 
the veteran evidenced depressive symptoms at the high 
moderate range, which was consistent with the examination and 
medical records since the compensation and pension 
examination in September 1999.  The examiner said the results 
of the Draw-a-person projective drawing test indicated the 
presence of pervasive social isolation and extreme difficulty 
establishing deep and meaningful relationships with other 
people.  The examiner said that results of psychological 
testing combined with the veteran's presentation on the day 
of the examination indicated that at this time he was coping 
with PTSD symptoms of a high moderate to severe level.  

In pertinent part the diagnosis was:  Axis I chronic, severe 
PTSD with depressive features; Axis II no diagnosis; and Axis 
V GAF 50 current, and highest level in the past year.  

In the report of the July 2002 VA PTSD examination, the 
examiner noted that he had been asked to reconcile prior 
inconsistent GAF scores, and as an example he noted that at 
the August 1999 VA PTSD clinic intake examination, the GAF 
score was 50 while at the September 1999 VA PTSD compensation 
and pension examination the GAF score was 70.  The examiner 
who conducted the July 2002 examination said it was likely 
that in August or September 1999 an accurate GAF score fell 
somewhere between 50 and 70.  He said it was likely that the 
PTSD clinic may have slightly underestimated the veteran's 
ability given the presence of moderate to severe PTSD 
symptoms whereas an evaluation by an examiner in a general 
mental health clinic may have slightly overestimated the 
veteran's functional ability.  The examiner said this was 
apparent based on the fact that the veteran had been able to 
maintain full-time employment but only through careful 
selection of a work environment that he was able to control 
and in which he had little to no contact with other people.  

In a section of the report titled integrated summary and 
conclusions, the examiner said that changes in the veteran's 
psychosocial functional status since the date of his last 
examination included a reported increase in the severity and 
frequency of his symptoms, which appeared to have been an 
iatrogenic effect of group treatment.  The examiner noted 
that the veteran reported an increase in the severity of his 
symptoms and stated that he had discontinued treatment in an 
effort to better control his symptoms and to cope overall.  
The examiner emphasized that while the veteran was employed 
on a full-time basis, this was only possible because he 
worked alone, had little contact with other people, and had a 
very high level of control over the tasks he was required to 
complete as part of his job.  The examiner said that the 
veteran would be unable to function in almost any other work 
environment due to the severity of his PTSD symptoms.  The 
examiner also said that no other disorders other than PTSD 
appeared to be independently responsible for the veteran's 
psychosocial adjustment and current quality of life.  

At a VA mental health examination in August 2004, the veteran 
reported that he had retired from his job.  He said that his 
current major problems included anger, which he experienced 
nearly weekly.  He also reported that he felt the worst in 
crowds and tried to manage or make problems better by 
avoiding people.  He said that his relationships with 
immediate family members were excellent, that relationships 
with relatives were fair, that relationships with neighbors 
were poor and that relationships with most people were poor.  
The veteran reported that episodes of depression during the 
last six months were nearly continuous with depressed mood, 
loss of interest or pleasure, variable appetite, weight loss 
and gain, insomnia, agitation, motor retardation, fatigue, 
thinking problems, difficulty getting things done, 
interpersonal problems and low self-esteem.  The veteran's 
manner was apprehensive and he said he had frequent episodes 
of anxiety during the last six months.  He reported physical 
symptoms of anxiety including trembling, shortness of breath, 
dizziness, faintness, derealization and fear of losing 
control.  In addition, the examiner noted that the veteran 
reported that he experienced visual hallucinations, but not 
auditory, olfactory, gustatory, or tactile hallucinations.  

The examiner said that attention and concentration were 
normal and memory function difficulties were absent.  There 
was no evidence of aphasia.  The examiner reported that the 
veteran's persistent symptoms included recurrent and 
intrusive distressing recollections, recurrent distressing 
dreams, flashbacks, markedly diminished interest and 
participation in significant activities, feelings of 
detachment and estrangement from others, restricted range of 
affect, difficulty falling and staying asleep, irritability 
and outbursts of anger, difficulty concentrating, 
hypervigilance, and exaggerated startle response.  The 
examiner said that the veteran denied current suicidal or 
homicidal ideation.  

In pertinent part, the diagnosis at the August 2004 VA mental 
health examination was:  Axis I PTSD, major depressive 
disorder with psychotic features, and panic disorder with 
agoraphobia; Axis II schizoid personality disorder; and Axis 
V GAF 60 highest level past year, and GAF 55 current.  

In the August 2004 report, the examiner said that the 
veteran's social functioning was moderately impaired and that 
his occupational functioning was mildly impaired.  He said 
the veteran's ability to engage in substantial, gainful 
employment was good.  He said that the veteran's ability to 
engage in substantial, gainful employment was unchanged since 
his last exam.  He said that the severity of the veteran's 
disorder was such that his ability to function in the 
environment was moderately impaired.  He said that the 
prognosis for overall improvement in the veteran's functional 
condition was considered poor.  The examiner said that the 
veteran's diagnosis and not the GAF score was the pertinent 
predictor of his further ability to engage in substantial, 
gainful employment.  

In his summary, the examiner said that the veteran had 
generally fair coping skills and was reacting to psychosocial 
stress maladaptively.  He said that the veteran had a 
personality disorder that resulted in continued risk for 
engagement in mapladaptive or potentially self injurious 
behavior.  The examiner said that the veteran's disorder was 
interwoven into a personality disorder that existed after 
military service.  

Analysis

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 
50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  He in effect argues that the 50 percent rating does 
not adequately reflect the level of disability related to his 
service-connected PTSD.  

As a preliminary matter, the Board notes that in addition to 
the diagnosis of PTSD, the veteran has been diagnosed as 
having major depressive disorder secondary to PTSD, PTSD with 
depressive features; PTSD with secondary major depression, 
chronic PTSD with depressive features; major depressive 
disorder with psychotic features, panic disorder with 
agoraphobia, and schizoid personality disorder.  The Board is 
precluded from differentiating between symptomatology 
attributed to a nonservice-connected disability and a 
service-connected disability in the absence of medical 
evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 
182 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  Therefore, to the extent that the veteran's 
psychiatric symptoms are not distinguished by examiners, the 
Board will treat them as part of the service-connected PTSD.

The veteran currently has a 50 percent rating for his PTSD.  
To obtain the next higher rating, that is, a 70 percent 
rating, the evidence must demonstrate occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
that interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

On review of the record, the Board finds that the veteran's 
service-connected PTSD is manifested by nightmares and 
flashbacks, outbursts of anger, depression, anxiousness, 
complaints of difficulty concentrating, complaints of 
occasional auditory and visual hallucinations, and isolation 
precluding effective relationships outside his family.  While 
the veteran had indicated at his November 2000 hearing, that 
his employer had made special accommodations that allowed him 
to work virtually alone on a night shift, the examiner in 
July 2002 provided his medical opinion that because of the 
severity of his PTSD symptoms the veteran would be unable to 
function in almost any other work environment.  With the 
indications of increases in severity of the veteran's 
symptoms since his prior VA examination and the July 2002 
results from multiple psychological tests indicating the 
presence of anxiety and depressive symptoms, the Board finds 
that as of July 30, 2002, the date of that examination, there 
is competent evidence demonstrating that the veteran's 
service-connected disability resulted in deficiencies in most 
areas, including significant difficulty adapting to work or a 
worklike setting, which warrants the assignment of a 
70 percent rating for the veteran's PTSD from that date.  

The Board recognizes that the August 2004 examiner said the 
veteran's occupational functioning was only mildly impaired 
and assigned a GAF score of 55 and that under DSM IV a GAF 
score of 51 to 60 is defined as moderate symptoms or moderate 
difficulty in social occupational, or school functioning.  
The Board further notes that the examiner said that the 
veteran's ability to engage in substantial, gainful 
employment was good and that his ability to engage in 
substantial, gainful employment was unchanged since his last 
examination.  The Board observes, however, that as of the 
time of the August 2004 examination, the veteran had retired 
from his job, and that there was no indication of any 
improvement in his problems with anger or his ability to be 
around others.  In saying that the veteran's ability to 
engage in substantial, gainful employment was good and that 
his ability to engage in substantial gainful employment was 
unchanged since the last examination, the August 2004 
examiner apparently failed to recognize that at the time of 
the last examination in July 2002 the veteran had been able 
to work because of special circumstances.  In view of this 
conflict in the evidence, the Board will resolve all doubt in 
favor of the veteran and find that the veteran continues to 
have significant difficulty adapting to worklike settings.  
Considering this and the finding at the August 2004 
examination that the veteran by that time was experiencing 
episodes of depression that were nearly continuous along with 
frequent episodes of anxiety, as well as his continuing 
problems of persistent symptoms of distressing dreams, 
flashbacks, estrangement from others, sleep problems and 
outbursts of anger, the Board finds that this evidence shows 
deficiencies in most areas warranting continuation of the 
70 percent rating.  

In arriving at this conclusion, the Board notes that in 
application of the Rating Schedule, it is not expected, 
especially with the more fully described grades of 
disability, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2004).  

Having found that a 70 percent rating for PTSD may be 
assigned from July 30, 2002, the Board must consider whether 
the veteran's symptoms meet the criteria for a 100 percent 
rating.  Examiners have not noted gross impairment in the 
veteran's thought processes, and while he at times evidenced 
difficulty in expressing himself smoothly and fluidly, there 
has been no showing of gross impairment in his 
communications.  While the veteran has reported occasional 
auditory and visual hallucinations, they have never been 
described as persistent.  Although the veteran has repeated 
outburst of anger, he has avoided grossly inappropriate 
behavior by isolating himself from others.  The veteran has 
reported homicidal thoughts, but those have not been 
described as persistent, and he has denied suicidal ideation.  
Examiners have always described the veteran as appropriately 
groomed and able to perform activities of daily living.  
Further, they have described him as oriented to time and 
place.  Memory has been an issue at times, but there is no 
indication that the veteran has been unable to remember names 
of close relatives, his own occupation, or his own names.  
None of the criteria having been met, there is no basis on 
which to conclude that the veteran's PTSD results in the 
total occupational and social impairment required for 
a 100 percent rating for PTSD.  

As noted earlier, the present appeal arises from the initial 
rating assigned following the granting of service connection 
for PTSD.  Consequently, separate ratings known, as "staged 
ratings" are potentially assignable for different periods of 
time as warranted by the evidence.  Fenderson v. West, 12 
Vet. App. 119 (1999).  As outlined above, as of July 30, 
2002, the criteria for a 70 percent rating were met 
warranting an increase from the initially assigned 50 percent 
rating as of that date.  

Duodenal ulcer and hiatal hernia

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Service medical records show that the veteran was treated for 
epigastric symptoms in service with diagnosis of duodenal 
ulcer and a small sliding hiatal hernia.  Service connection 
was granted for duodenal ulcer and hiatal hernia in a 
September 1995 rating decision, and a 10 percent rating was 
awarded from the date of receipt of the service connection 
claim in June 1995.  The veteran did not appeal that 
decision.  He filed his current increased rating claim in 
July 1999.  

VA outpatient records show that in June 1999, the veteran 
reported that he still had reflux at bedtime and was taking 
Zantac.  The examiner advised him to eat small meals.  
Laboratory reports show that in June 1999 the veteran's red 
blood cell count was 5.0 (reference range 4.7 - 6.1), 
hemoglobin was 15.1 (reference range 14 - 18) and his 
hematocrit was 44 percent (reference range 42 - 52).  

At a VA examination in September 1999, the veteran stated 
that at the present he had indigestion once in a while and 
that when this happened, he took famotidine, an antacid, and 
Gaviscon.  The examiner specifically noted that the veteran 
indicated that he did not have constant epigastric or stomach 
symptoms.  The veteran said he had not had weight gain or 
loss.  The physician said there was no anemia and noted that 
September 1999 laboratory tests showed hemoglobin 
at 14.2 g/dl and hematocrit was 42 percent.  

At a VA primary care visit in August 2000, the veteran said 
he was using too much Gaviscon for his gastroesophageal 
reflux disease (GERD).  After clinical examination, the 
physician's plan was to start the veteran on cimetidine.  

At his November 2000 hearing, the veteran testified that as 
long as he took his prescribed medicine, he had no problems 
with his ulcer and hiatal hernia.  He said that if he forgot 
to take the Zantac and Gaviscon he had a constant burning 
sensation in his stomach, just below the sternum.  The 
veteran testified that his problems had stayed essentially 
the same since his September 1999 VA examination.  

At a routine VA clinic visit in October 2001, the examiner 
noted that the veteran had been seen recently by an outside 
provider for a skin rash and that he was being followed for 
residuals of cancer of the lung.  Laboratory studies at the 
time were reported in the note and included a red blood cell 
count of 4.33 (reference range 4.7 - 6.1), hemoglobin 12.9 
(reference range 13 - 18), and hematocrit 39.8 percent 
(reference range 36 - 54).  On examination, the abdomen was 
soft with no epigastric tenderness.  The assessment was 
rash/dermatitis, hypertension, GERD stable on Zantac, and 
cancer of the lung.  

At a VA examination in July 2002 the veteran stated that if 
he took his medicine, he did not have problems, but if he 
forgot to take his medicine or did not take it on time, he 
had epigastric distress with reflux and burning into the 
esophagus.  His current medications were Zantac and Gaviscon.  
The veteran reported he had no vomiting and had no 
hematemesis or melena regularly.  He said that he sometimes 
became a little bit constipated and occasionally saw some 
bright blood if he had a particularly hard bowel movement.  
His weight was stable except for an intentional attempt to 
loose weight.  The examiner noted that in March 2002, the 
veteran's hemoglobin was 11.9 and his red blood cell count 
was 4.06, which he said indicated that the veteran could have 
possibly had some anemia going on at that time.  The 
physician noted that it was not actively treated.  

The veteran had no abdominal or epigastric pain or tenderness 
at the time of the July 2002 examination.  In an addendum the 
examiner noted that the veteran's complete blood count was 
within normal limits.  In a September 2002 addendum, the 
examiner reported that the veteran had undergone an upper 
endoscopy in August 2002, and the findings were possible mild 
distal gastritis.  The esophagus was normal with possibly a 
one centimeter hiatal hernia.  

At an October 2002 VA endocrinology consultation, the 
physician noted that the veteran had no complaints of 
epigastric pain, chest pain, or abdominal pain.  He reported 
stable bowel habits, stable weight, and no nausea or 
vomiting.  The veteran said he had occasional dysphagia since 
resection of a lung in 1985.  The physician noted that the 
veteran's hemoglobin had been stable.  He also noted that the 
veteran's recent upper endoscopy was negative and that the 
veteran was on ranitidine and was entirely asymptomatic.  The 
physician noted that H. pylori were found on biopsies done 
during the endoscopy.  After physical examination, the plan 
was to treat the H. pylori and continue current medications.  

VA medical records show that the veteran was hospitalized 
briefly in December 2002 for evaluation following a syncopal 
episode.  Laboratory tests showed the veteran's red blood 
count was 4.61 (reference range 4.7 - 6.1), hemoglobin was 
13.6 (reference range 13 - 18), and hematocrit was 
41.3 percent (reference range 36 - 54).  After various other 
studies, it was thought that the veteran's syncope was caused 
by his antihypertensive medications, which were adjusted.  
The assessment included history of gastritis, positive H. 
Pylori, and the veteran was started on Aciphex.  

On an August 2004 VA blood test in conjunction with a VA 
compensation examination, red blood count was 4.78 (reference 
range 4.7 - 6.1), hemoglobin was 14.6 (reference range 13 - 
18), and hematocrit was 43.2 percent (reference range 39 - 
54).  The impression following an August 2004 VA esophagram 
was evidence of hiatal hernia with demonstrable reflux.  
There was an area of outpouching in the distal third of the 
esophagus, which the examiner said could be diverticula 
versus large ulcer crater.  

At the August 2004 VA compensation examination for digestive 
conditions, the examiner noted that he had reviewed the 
claims folder.  He stated that the service medical records 
showed an extensive history of GERD symptoms, duodenal 
ulcerations and hiatal hernia.  In review of the history 
since service, the examiner stated there had been no 
occurrences of anemia.  He noted that the veteran's current 
treatment of Omeprazole for the past seven months had 
significantly decreased GERD symptoms and that heartburn only 
occurred two to three times a month after the veteran ate 
spicy foods he had been advised to avoid.  Clinical 
examination was negative.  The examiner noted that a VA 
gastroenterologist reviewed the examination report and 
concluded that the veteran's occasional heartburn could be 
associated with GERD.  The diagnosis was:  hiatal hernia; 
GERD, subjective symptoms controlled; no anemia.  The 
examiner stated there was no impairment noted stemming from 
duodenal ulcer disease or hiatal hernia.  

The pertinent regulation notes that there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia, and 
disturbances of nutrition.  Consequently, certain coexisting 
diseases in this area do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding of disability 
ratings.  38 C.F.R. § 4.113.  Although a veteran's disability 
may be rated under various diagnoses, the Rating Schedule 
instructs the evaluator to avoid pyramiding.  In other words, 
the evaluation of the same disability or manifestation under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  The 
United States Court of Appeals for Veterans Claims (Court) 
has stated that, "implicit within [the language of 38 
U.S.C.A. § 1155] is the concept that the rating schedule may 
not be employed as a vehicle for compensating a claimant 
twice (or more) for the same symptomatology; such a result 
would overcompensate the claimant for the actual impairment 
of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 
206 (1993).

Ratings for the digestive system under Diagnostic Codes 7301 
to 7329 inclusive, Code 7331, Code 7342, and Codes 7345 to 
7348 inclusive will not be combined with each other.  A 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  38 C.F.R. 
§ 4.114.

Duodenal ulcers are rated under Diagnostic Code 7305.  Under 
that code, a 10 percent rating is assigned for mild 
disability with recurring symptoms once or twice a year.  A 
20 percent rating requires medical evidence of recurring 
episodes of severe symptoms two or three times a year 
averaging ten days in duration; or recurring episodes with 
moderate manifestations.  To warrant a 40 percent rating, the 
evidence must demonstrate moderately severe symptoms of 
impairment manifested by weight loss and anemia; or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times per year.  For a 60 
percent rating to be assigned, the evidence must show severe 
ulcer, only partially relieved by standard therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7305.

Diagnostic Code 7346 includes the rating criteria for hiatal 
hernia.  Pursuant to Diagnostic Code 7346, a 60 percent 
rating is warranted where the evidence shows symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or where the evidence shows 
other symptom combinations productive of severe impairment of 
health.  A 30 percent rating is warranted where the evidence 
shows persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent rating is 
warranted with two or more of the symptoms for the 30 percent 
evaluation of less severity.  38 C.F.R. § 4.114, Diagnostic 
Code 7346.

On review of the record, the Board finds that the symptoms 
associated with veteran's duodenal ulcer with hiatal hernia 
are controlled by medication.  There is no evidence that the 
veteran experiences recurring episodes of severe symptoms two 
or three times a year averaging 10 days in duration, nor have 
there been shown to be continuous moderate manifestations 
required for a 20 percent rating under Diagnostic Code 7305.  
The Board acknowledges that the veteran reports that he has 
heartburn two or three times a month, but such does not, in 
the Board's judgment, rise to the level of continuous 
moderate manifestations.  Further, while the veteran reports 
occasional pyrosis and reflux, and at the hearing said he had 
substernal pain, the evidence shows that these symptoms 
appear only when the veteran fails to take his medication, 
and there has been no showing of impairment of his health.  
In this regard, his weight has been stable, and he has not 
complained of nausea or vomiting.  Under such circumstances, 
the criteria for a 30 percent rating under Diagnostic Code 
7346 for hiatal hernia are not met.  

The Board notes that a 40 percent rating may be assigned 
under Diagnostic Code 7305 where there is impairment of 
health manifested by anemia and weight loss and that a 
60 percent rating may be assigned under Diagnostic Code 7346 
where there are symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia.  The 
Joint Motion incorporated into the Court's November 2003 
order stated that the Board should address the comment in the 
medical record that the veteran's March 2002 hemoglobin and 
red blood cell counts indicated that the veteran could have 
possibly had some anemia going on at that time.  

The Board acknowledges this comment, but nowhere in the 
record does it find that the veteran has at any time during 
the rating period been diagnosed as having anemia.  For 
example, in October 2001, when the red blood count was 4.33 
(reference range 4.7 - 6.1) and hemoglobin was 12.9 
(reference range 13 - 18) the clinical assessment was 
rash/dermatitis; hypertension; GERD, stable on Zantac; and 
cancer of the lung.  Also, while he was hospitalized in 
December 2002, the veteran's red blood count was below the 
reference range and his hemoglobin was just within the 
reference range, but the record does not include anemia as a 
diagnosis.  Further, at the August 2004 examination, the 
examiner who reviewed the entire medical record, and had 
before him all the laboratory reports, stated the veteran had 
no occurrences of anemia.  Under the circumstances, the 
evidence provides no basis for the Board to find that the 
veteran had anemia at any time during the rating period.  In 
any event, other than in the context of intentional dieting, 
the record does not show that the veteran has had weight 
loss, which is required to be present along with anemia for a 
40 percent rating under Diagnostic Code 7305 or a 60 percent 
rating under Diagnostic Code 7346.  

The Board has considered all of the veteran's digestive 
symptoms, but the evidence shows no symptom or combination of 
symptoms that meet or approximate the criteria for a rating 
higher than 10 percent under Diagnostic Code 7305 or 7346.  
In view of the foregoing, the Board finds that the 
preponderance of the evidence is against an increased rating 
for the veteran's duodenal ulcer with hiatal hernia, and the 
claim must be denied.  


ORDER

An initial rating in excess of 50 percent for PTSD is denied 
prior to July 30, 2002.  

A 70 percent rating for PTSD is granted effective from July 
30, 2002, subject to the law and regulations governing 
payment of monetary benefits.  

An increased rating for duodenal ulcer with hiatal hernia is 
denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


